DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the peroxide systems" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Allowable Subject Matter
Claims 1-6 and 9-13 are allowed.
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Fink “Transparent Wood – A New Approach in the Functional Study of Wood Structure” discloses treating wood with polymer material to fill spaces within the wood making the wood transparent (see results and discussion section page 405). Fink states the polymer has a refractive index of 1.56. 
Li et al. “Optically Transparent Wood from a nanoporous cellulosic template: combining functional and structural performance” discloses forming transparent wood that has 85% transmittance and 71% haze using a delignification process. The lignin is removed and the wood is impregnated with prepolymerized methylmethacrylate (see abstract). Li et al. states the lignin content is 2.9% (see Results and Discussion section page C). 
Yaddanapudi et al. “Fabrication and characterization of transparent wood for next generation smart building applications” discloses forming transparent wood by removing lignin and impregnating the wood with a polymer . The wood has 70% transmittance and 49% haze (see abstract).  The process comprises first bleaching the wood in 5 wt.% sodium chlorites in acetate buff to remove lignin from the cell walls. The wood was then washed and then impregnated with poly methyl methacrylate using vacuum infiltration (see section 2.2 fabrication of transparent wood). 
Zhu et al. “Highly Anisotropic, Highly Transparent Wood Composites” discloses a process for forming transparent wood. The process comprised soaking wood blocks in boiling NaOH and Na2SO3 to dissolve part of the lignin content. The wood was then placed in H2O2 to remove the remaining lignin (see page 5182 – 5183) and then a transparent liquid resin is infiltrated into the microstructure of the wood (see 5183). The wood has a transmittance of at least 60 at wavelengths 400-1000 (see Fig, 4k, page 5184). 
As to claim 1, the prior art discloses transparent wood having the claimed optical transmittance but fails to disclose the wood having the claimed % lignin. The prior teaches removal of the lignin to less than 3%. 
As to claim 6, the prior art discloses a method of treating a wood substrate to form a transparent substrate by treating it with a bleach, impregnating with a solution of prepolymer and polymerizing the prepolymer to form the transparent wood. The prior art fails to teach forming the bleached wood substrate having the claimed % lignin. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715